Citation Nr: 0005560	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-09 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefit purposes.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1926 to September 1929 
and from October 1929 to August 1935.  This matter comes to 
the Board of Veterans' Appeals (Board) from a February 1995 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in which the RO determined that 
the appellant was not the veteran's surviving spouse for VA 
benefit purposes.  The appellant perfected an appeal of that 
decision.  

Because there are multiple appellants claiming to be the 
surviving spouse of the veteran, the procedures pertaining to 
simultaneously contested claims are applicable.  38 C.F.R. 
§§ 19.100-19.102, 20.500-20.504 (1999).  The Board finds that 
the RO has complied with the required procedures in 
developing the multiple appeals.


FINDING OF FACT

The appellant has not submitted evidence of a valid marriage 
to the veteran.


CONCLUSION OF LAW

The appellant has not attained the status of a claimant for 
VA benefit purposes.  38 U.S.C.A. §§ 101(3), 101(20), 103, 
1310 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The documents in the case file show that the veteran became 
entitled to VA compensation benefits in June 1936 based on 
his service as a Philippine Scout.  A certified copy of the 
marriage contract shows that in February 1937 he married a 
woman whose initials are L.M.A.  During World War II he 
apparently fought with a civilian guerrilla unit in the 
Philippines, following the Japanese invasion in April 1942, 
and after the war his compensation benefits were reinstated.  
In his January 1946 application to have his compensation 
benefits reinstated, he stated that L.M.A. was living with 
another man.

During a March 1948 VA examination the veteran reported 
having married his cousin's widow, who had 13 children.  They 
lived on a small farm in the Batangas Province.

In an October 1948 dependency affidavit the veteran's mother 
stated that the veteran was married.  A November 1948 letter 
from the RO to the veteran references a dependency 
certification by the veteran in which the veteran stated that 
he and his spouse were separated.  In a December 1948 letter 
the veteran stated that he had lost track of his wife and 
knew nothing about her whereabouts since August 1943.  An 
April 1949 letter from the RO to the veteran indicates that 
attempts to locate the veteran's separated spouse had failed.

In an April 1949 affidavit the veteran stated that he 
immediately joined the armed forces when war broke out; that 
when the Japanese landed in Panay his wife evacuated to the 
interior, but that he remained with the armed forces; that 
when Japanese forces penetrated the interior his wife 
returned to their home town, while he remained with the armed 
forces in the mountains; and that immediately on the arrival 
of liberation forces he returned to their home to find his 
wife, but that she was not there.  He also stated that he was 
told that his wife had left town with another man, but that 
he did not know where she had gone.  He further stated that 
he had returned to their home town in March 1949 to look for 
his wife, but did not find her.

During a March 1951 VA examination the veteran reported 
having educated the children of his common-law wife, but he 
did not provide her name.

L.M.A. was paid an apportionment from the veteran's VA 
compensation from July 1959 to November 1962, and he was 
notified of the apportionment during that time.  The 
apportionment was suspended in November 1962 because the 
whereabouts of L.M.A. could not be determined.  In July 1960 
the veteran reported that his estranged wife, L.M.A., had 
been living with another man as his wife since 1943, and that 
she had borne several children by that man.  

In a June 1962 letter the veteran again stated that he and 
L.M.A. had been separated since the Japanese occupation 
because he was fighting the Japanese and L.M.A. went to live 
with her family.  He stated that while living with her family 
she met another man, and began living with him as husband and 
wife.

The veteran submitted two affidavits in support of his 
contentions.  In a June 1962 affidavit an individual with the 
initials of R.D.R. stated that she personally knew L.M.A., 
and that L.M.A. had visited her home in November 1961.  In 
another June 1962 affidavit the veteran's adopted son, R.A., 
stated that he personally knew L.M.A., she being the wife of 
his adoptive father; that he had not seen his "adoptive 
mother" since 1943, when she left their town; and that in 
November 1961 he met L.M.A. at the home of his aunt.

In an October 1962 affidavit R.D.R. stated that she was the 
niece of the veteran, that L.M.A. had visited her home late 
in 1961, and that the veteran had visited her home three 
times since the end of the war.  She stated that the veteran 
and L.M.A. both told her that they had been separated since 
the Japanese occupation.

In an April 1963 affidavit the veteran stated that he had 
been ceremonially married only once, to L.M.A., and that they 
had separated in 1943.  He also stated that he was currently 
living in a husband and wife relationship with a woman whose 
initials were R.R.  

In March 1965 and on numerous occasions thereafter, L.M.A. 
again claimed entitlement to an apportionment of the 
veteran's VA compensation.  The veteran was notified of his 
first wife's apportionment claims on several occasions.  In 
an April 1965 statement he reported that he had no dependents 
living in his household.

In a July 1965 affidavit L.M.A. again stated that she and the 
veteran were married in 1937 and separated in 1942 or 1943.  
In a September 1965 affidavit an individual who knew both the 
veteran and L.M.A. stated that they had separated during the 
Japanese occupation, after which L.M.A. cohabited with 
another man for many years.

In a November 1971 employment questionnaire the veteran 
stated that his marital status was separated or estranged, 
and that he had no children.

In an April 1973 statement L.M.A. reported that she had had a 
personal meeting with the veteran, during which he agreed to 
grant her an apportionment.

In an October 1973 affidavit another woman, with the initials 
of R.P.M., stated that the veteran was her uncle, that her 
uncle and L.M.A. married prior to the war, and that her uncle 
never returned to their town when the war was over.  R.A. 
provided a similar affidavit.  

In April 1974 R.R. applied for an apportionment of the 
veteran's compensation benefits, at which time she described 
herself as the common-law wife of the veteran.  In August 
1974 she submitted a copy of an agreement between herself and 
the veteran in which the veteran agreed to provide her with 
an allowance of 500 pesos per month.  

In a May 1974 statement L.M.A. stated that she had met 
personally with the veteran the week before, and that his 
current wife, the appellant, was with him.  She reported that 
the veteran had told her that he and the appellant had 
ceremonially married in March 1973.  She also stated that the 
veteran had agreed to give her an apportionment, in exchange 
for her abstention in bringing charges against him in court.

In February 1975 L.M.A. reported that the veteran was living 
as man and wife with the appellant.  A Report of Contact 
dated in March 1975 shows that the veteran's attorney 
contacted the RO for the purpose of obtaining a certification 
of his service-connected disabilities, in order to have the 
veteran released from jail.  The attorney stated that the 
veteran had been jailed due to a complaint filed by his 
former wife.

In March 1975 the Philippine National Bureau of 
Investigation, anti-fraud and action section, requested a 
certified copy of the marriage contract between the veteran 
and L.M.A. in conjunction with a current investigation.  The 
veteran also requested a copy of the marriage contract for 
the purpose of filing "counter-charges" against L.M.A.

In January 1977 the RO received a request for the veteran's 
current address from a Philippine government agency.  The 
letter from the agency indicates that the veteran had been 
included as a respondent in a criminal complaint, but that 
his whereabouts could not be determined.  The agency provided 
a courtesy copy to L.M.A. of the letter sent to the RO.

In a statement submitted to the RO in November 1977, the 
veteran stated that L.M.A. had appeared at his residence the 
day before with two "CIS" agents, who had forced him to sign 
an affidavit in which he agreed to give her an apportionment 
of his VA compensation.  He stated that he had been 
threatened with imprisonment if he did not sign the 
affidavit, and asked that it be disregarded.

In January 1978 L.M.A. submitted a copy of a marriage 
contract showing that the veteran and the appellant were 
ceremonially married in March 1973.  She also submitted a 
certified copy of a marriage contract showing that the 
appellant had previously married another man in April 1958.  
She stated that the appellant was still married to the 
previous husband when she married the veteran in March 1973, 
and that she had brought bigamy charges against the 
appellant.

In October 1978 and January 1981 statements L.M.A. reported 
that she and the veteran had reconciled and lived together 
for about one week in 1958.  She stated that in 1958 the 
veteran had told her that he had been living in a common law 
relationship for 15 years with a woman (R.R.), and that when 
this woman became too old he began living with her daughter, 
the appellant.

In an August 1980 joint affidavit R.P.M. stated that in 1957 
or 1958 the veteran and L.M.A. had lived together in her 
residence, after which the veteran left and returned to 
Manila.  

In December 1981 L.M.A. reported that the veteran continued 
to live with the appellant, whom he had married in 1973.

The report of an August 1982 VA social and industrial survey 
indicates that the veteran was living with his common law 
wife, and that she and her mother worked a small vegetable 
garden.  They had lived there for eight years.  The veteran 
stated that he was married, but that his wife was living with 
another man.  He also stated that the mother of his current 
common law wife had cared for him when he was discharged from 
the hospital with tuberculosis.  The caseworker interviewed 
an individual in the community, who stated that the veteran 
had a common law wife with many children.

In a December 1985 statement the veteran stated that he and 
L.M.A. had reconciled, and that he agreed to allow her an 
apportionment of his VA compensation benefit, but that he 
could not leave his current common law wife, the appellant.  
In an affidavit submitted on the following day he stated that 
he had been interviewed by L.M.A.'s representative regarding 
her claim for an apportionment of his VA compensation, that 
he would not agree to an apportionment, and that L.M.A. had 
filed "malicious criminal and civil complaints" against him.

A May 1988 decision by the Regional Trial Court, Republic of 
the Philippines, shows that L.M.A. had petitioned the court 
for an order of support from the veteran in September 1986.  
The court ordered the veteran to pay to L.M.A. the amount of 
$100.00 per month for her support.  The veteran apparently 
appealed that order, but his appeal was dismissed for failure 
to pay the docketing fee.

In a June 1991 letter L.M.A. stated that she had informed the 
veteran and the appellant in 1973 that if they went through 
with a ceremonial marriage, she would have bigamy charges 
brought against both of them.  She stated that she 
subsequently filed a bigamy charge, which she dropped when 
the veteran agreed to provide her an apportionment of his VA 
compensation.  She also stated that the veteran had refused 
to comply with the court order for support, in that he hid 
all of his valuable assets.

In an October 1991 letter L.M.A. stated that she had brought 
bigamy charges against the appellant because the appellant 
was married to another man, whom she had married in 1958, 
when she married the veteran in March 1973.  In a December 
1991 letter she stated that the appellant had been present at 
the VARO when the veteran signed the statement in December 
1985 agreeing to give her an apportionment of his VA 
compensation.  She also stated that she had filed bigamy 
charges against the veteran and the appellant, which resulted 
in the arrest and confinement of the appellant.

The veteran submitted a certified copy of a marriage contract 
in March 1993 showing that he and the appellant were again 
married in June 1986.  The marriage contract shows that his 
civil status was single, and that the appellant's civil 
status was widower.  The veteran also submitted a Declaration 
of Status of Dependents, in which he listed no marriage other 
than the June 1986 marriage to the appellant.  The death 
certificate shows that the veteran died in August 1993, and 
that his civil status was "married."

The appellant claimed entitlement to Dependency and Indemnity 
Compensation (DIC) benefits in August 1993, at which time she 
submitted a death certificate showing that her first husband, 
B.P., died in July 1980.  In her application the only 
marriage for the veteran she reported was the marriage to her 
in June 1986, and she stated that she married the veteran in 
June 1986.  She made no reference to their marriage in 1973.

Beginning in March 1994 the RO conducted a field examination 
for the purpose of determining whether any of the parties, 
including L.M.A., R.R., or the appellant, could be considered 
the veteran's surviving spouse for the purpose of entitlement 
to VA benefits.

In a June 1994 deposition L.M.A. stated that in 1973 she 
stayed in the houses of R.P.M. and R. D.R., the veteran's 
nieces, and that while she was visiting there the veteran 
came to visit with the appellant, whom he introduced as his 
new wife.  She also stated that she again met the appellant 
in December 1985, when she and the veteran came to the VARO 
to sign the statement pertaining to an apportionment of his 
VA compensation.  She further stated that she met the 
appellant on three other occasions after December 1985.

In an April 1994 deposition the appellant stated that she and 
the veteran had married in June 1986, at which time she was a 
widow and the veteran was a bachelor.  She stated that she 
had met the veteran through her former husband, and that 
their relationship occurred after the death of her first 
husband.  She stated that she had asked the veteran whether 
he had been previously married, which he denied, but he 
admitted having had a "live in partner."  She stated that she 
did not know the name of the woman with whom the veteran had 
lived.  She stated that she did not recognize the name of 
L.M.A., and she denied having been told that the veteran was 
married to L.M.A..  

In a June 1994 deposition the appellant stated that she was 
raised from infancy by R.R., her adoptive mother, who is the 
sister of her natural mother.  In response to a question 
pertaining to R.R.'s attempt to obtain support from the 
veteran, she stated that she did not know whether R.R. and 
the veteran were ever legally married.  She admitted having 
married the veteran in March 1973, but stated that that 
marriage was not valid.  She stated that she and the veteran 
had visited the house of his niece, R.P.M., in March 1973, 
but that she could not remember whether she had met L.M.A. 
while there.  She also stated that she had accompanied the 
veteran to the VARO on a number of occasions, but could not 
remember the dates, and that she could not remember whether 
L.M.A. had visited their house.  She denied that the veteran 
had told her of entering into an agreement with L.M.A. to 
provide her an apportionment of his VA compensation in 
exchange for her abandonment of the bigamy charge.  She 
stated that she had been arrested and detained, but could not 
remember when, but that she had been charged with bigamy.

In June 1994 the VA field examiner interviewed R.R., who 
reported being the aunt and adoptive mother of the appellant.  
She reported having been legally married to the veteran.  She 
also stated that the appellant knew L.M.A. because they had 
been neighbors.

L.M.A. has denied that her marriage to the veteran in 1937 
had ever been annulled or terminated by divorce.

The November 1994 report of the field examination shows that 
the examiner interviewed the daughter and the sister of 
R.P.M., both of whom stated that the veteran and the 
appellant had visited the home of R.P.M. when L.M.A. was 
staying there.  R.D.R., the sister of R.P.M., stated that she 
knew that L.M.A. had legally married the veteran, and that 
they were separated.

In a statement received in February 1995 R.R. stated that she 
and the veteran had no children, so they adopted the 
appellant.  She also stated that in 1974 the appellant 
forcibly took the veteran from her home so that the appellant 
could control his compensation benefits, and that she had 
filed charges against the appellant.

In her March 1995 notice of disagreement the appellant denied 
knowing of any impediment to her marriage to the veteran in 
June 1986.  She submitted a copy of his purported last will 
and testament, dated in November 1990, in which he bequeathed 
all of his pensions and benefits to the appellant.  She also 
submitted a joint affidavit in which the affiants stated that 
they had known the veteran and the appellant since January 
1977, because the veteran and the appellant rented a house 
from them.  They also stated that the veteran married the 
appellant in 1986 only after he was convinced that his former 
wife was deceased, in that he had not been able to determine 
her whereabouts after searching for 40 years.

In a May 1995 letter the appellant stated that in the 
20 years she had been with the veteran she accompanied him 
wherever he went, that she knew of no impediment to their 
marriage when they married, and that for the 20 years they 
were together she never heard of any woman claiming to be his 
wife.  She also submitted two additional affidavits in which 
the individuals stated that the appellant knew of no 
impediment to her marriage to the veteran when she married 
him, in that he told her he had no prior marriages.

In her April 1995 substantive appeal the appellant asserted 
that she knew of no impediment to her marriage to the veteran 
in 1986 because the veteran had told her that he had no wife, 
family, or anyone to care for him.  She submitted a copy of a 
March 1976 affidavit signed by the veteran in which he 
attested that L.M.A. had abandoned their home in 1943.  In 
that affidavit he also stated that he had made diligent 
effort to locate her over the previous 30 years, which was 
not successful; that he had not met with L.M.A. since their 
separation; and that he presumed her to be dead.  It is not 
clear for what purpose that affidavit had been prepared.

In a May 1995 statement the appellant again asserted that in 
the 20 years that she had lived with the veteran she had 
never heard of anyone claiming to be his wife, and that she 
knew of no impediment to their marriage.  She also submitted 
a copy of a February 1976 affidavit signed by the veteran in 
which he again stated that L.M.A. had abandoned their home in 
1943, and that they had been separated for the past 33 years; 
that the appellant had become his companion, nurse, and 
attendant in 1973; and that it was his desire that the 
appellant be given entitlement to all benefits arising from 
his status as a veteran.  She also submitted a joint 
affidavit from two other individuals in which they stated 
that the veteran decided to marry the appellant in 1986 
because he was convinced that his former wife no longer 
existed, in that he had exhausted all efforts to locate her 
over the past 40 years but had not been able to do so.  She 
submitted additional affidavits to the same effect in August 
1997.

II.  Laws and Regulations

Dependency and indemnity compensation (DIC) is payable to the 
veteran's surviving spouse if the veteran died of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  
A surviving spouse is defined as a person of the opposite sex 
who was the spouse of a veteran at the time of his death and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death.  The surviving 
spouse will have been found to have continuously cohabited 
with the veteran if any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse, if the spouse has not remarried or has not since the 
death of the veteran lived with another person and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3), 38 C.F.R. § 3.50.

A claimant qualifies as a spouse of the veteran if she was 
validly married to the veteran.  38 C.F.R. § 3.50.  In 
determining whether the marriage is valid, the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued, will be applied.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid due to a legal impediment, the marriage will 
nevertheless be deemed valid if 1) the marriage occurred one 
year or more prior to the veteran's death; 2) the claimant 
entered into the marriage without knowledge of the 
impediment; 3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of death; 
and 4) no claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits.  
38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

Marriage is established by one of the following types of 
evidence; 1) an abstract of the public record of marriage; 2) 
an affidavit of the clergyman or magistrate who officiated; 
3) the original certificate of marriage; 4) the affidavits or 
certified statements of two or more eyewitnesses to the 
ceremony.  In jurisdictions where marriages other than by 
ceremony are recognized, the marriage may be proven by the 
affidavits by one or both parties to the marriage, setting 
forth all of the facts concerning the alleged marriage, and 
the affidavits of two or more persons who know by personal 
observation the reputed relationship that existed between the 
parties.  In addition, any other secondary evidence which 
reasonably supports a belief by the adjudicating activity 
that a valid marriage actually occurred.  38 C.F.R. 
§ 3.205(a).

In the absence of conflicting information, proof of marriage 
that meets the requirements of 38 C.F.R. § 3.205(a) together 
with the appellant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage 
may be accepted as establishing a valid marriage.  Where a 
surviving spouse has submitted proof of marriage in 
accordance with 38 C.F.R. § 3.205(a) and also meets the 
requirements for a marriage that is deemed to be valid, the 
claimant's signed statement that she had no knowledge of an 
impediment to the marriage to the veteran will be accepted, 
in the absence of evidence to the contrary, as proof of that 
fact.  38 C.F.R. § 3.205(b) and (c).

As a threshold matter, an individual claiming entitlement to 
DIC benefits has the burden of coming forward with evidence 
showing that she was validly married to the veteran.  If this 
burden is not met, she never attains the status of a 
"claimant," and VA is not obliged to determine whether the 
claim is well grounded and has no duty to assist her in 
developing the claim.  Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991); see also Dedicatoria v. Brown, 8 Vet. App. 441, 
445 (1995) (an individual claiming entitlement to DIC 
benefits does not meet the threshold requirement of claimant 
status in the absence of evidence showing that her marriage 
to the veteran was valid).


III.  Analysis

Because the veteran and the appellant resided in the 
Philippines at the time of the marriage and at the time the 
appellant's right to benefits, if any, accrued, Philippine 
law applies in determining whether their marriage was valid.  
See Brillo v. Brown, 
7 Vet. App. 102, 105 (1994).  The Civil Code of the 
Philippines provides as follows:

Any marriage subsequently contracted by any person 
during the lifetime of the first spouse of such 
person with any person other that such first spouse 
shall be illegal and void from its performance, 
unless:

	(1) the first marriage was annulled or 
dissolved; or 

(2) the first spouse had been absent for seven 
consecutive years at the time of the second 
marriage without the spouse present having 
news of the absentee being alive, or if the 
absentee, though he has been absent for less 
than seven years, is generally considered as 
dead and believed to be so by the spouse 
present at the time of contracting such 
subsequent marriage, or if the absentee is 
presumed dead . . . . The marriage so 
contracted shall be valid in any of the three 
cases until declared null and void by a 
competent court.

Badua v. Brown, 5 Vet. App. 472, 474 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 1991) provides:

(a) No State law providing for presumption of death 
shall be applicable to claims for benefits under 
laws administered by the Secretary.

(b) If evidence satisfactory to the Secretary is 
submitted establishing the continued and 
unexplained absence of any individual from that 
individual's home and family for seven or more 
years, and establishing that after diligent search 
no evidence of that individual's existence after 
the date of disappearance has been found or 
received, the death of such individual as of the 
date of the expiration of such period shall be 
considered as sufficiently proved.

The evidence shows that the appellant married another man in 
1958, which marriage continued to exist when she married the 
veteran in 1973.  The appellant has raised no claims or 
assertions regarding her marriage to the veteran in 1973, and 
she has admitted to its invalidity.  Her claim of entitlement 
is based on her assertion that her marriage to the veteran in 
June 1986 was valid.

The evidence also indicates that the veteran married L.M.A. 
in 1937, and that that marriage remained un-dissolved at the 
time of his death in 1993.  Under Philippine law, the 
veteran's June 1986 marriage to the appellant may be found 
valid if L.M.A. had been absent for seven consecutive years 
at the time of their marriage without the veteran having news 
of L.M.A. being alive; or if L.M.A., though absent for less 
than seven years, is generally considered as dead and 
believed to be so by the veteran at the time he married the 
appellant; or if L.M.A. is presumed dead.

According to the evidence of record, L.M.A. had not been 
absent for seven consecutive years at the time the veteran 
married the appellant in June 1986, in that she had pursued 
entitlement to an apportionment of his VA disability 
compensation nearly continuously from 1959 to 1985.  In 
December 1985, just seven months prior to the appellant's 
marriage to the veteran, he signed a statement agreeing that 
an apportionment be paid to L.M.A.  The veteran was, 
therefore, definitely aware that she was alive, and she could 
not be presumed to be dead.  The Board finds, therefore, that 
the veteran and the appellant did not have a valid marriage 
under the laws applicable in the Republic of the Philippines.

The Board notes that the Republic of the Philippines is not a 
"State" as defined in 38 U.S.C.A. § 101(20).  See Brillo, 7 
Vet. App. 102, dissenting opinion.  At the time the veteran's 
entitlement to VA benefits accrued, however, the Philippines 
were a territory of the United States and would, therefore, 
constitute a "State" as defined in 38 U.S.C.A. § 101(20).  
The Board will consider, therefore, whether L.M.A. could be 
presumed to be dead as defined in 38 U.S.C.A. § 108.

As an initial matter, the evidence does not indicate that 
L.M.A. was absent from the communal home, in that the veteran 
left her when he re-entered service during World War II.  
Although they were separated for many years thereafter, 
L.M.A.'s absence was not unexplained, in that the veteran was 
told that she left town with another man, and that since at 
least 1959 he was fully aware of L.M.A.'s living situation.  
In addition, substantial evidence of her existence after 
their separation was of record and known to the veteran when 
the veteran married the appellant in June 1986.  The Board 
finds, therefore, that L.M.A. could not be presumed to be 
dead when the appellant married the veteran in June 1986, and 
that her marriage to the veteran is not valid in accordance 
with the applicable statute.

The appellant contends that her marriage to the veteran 
should be deemed valid because she was not aware of any 
existing impediment to the marriage when she married him in 
June 1986.  Her assertions are, however, not credible.  See 
Baldwin v. West, 13 Vet. App. 1 (1999), (the Board must 
determine the credibility of the evidence).  The 
preponderance of the evidence shows that the appellant had 
met L.M.A. long before her marriage to the veteran, and that 
the appellant knew that L.M.A. was the veteran's wife, in 
that L.M.A. had charged the veteran and the appellant with 
bigamy for entering into the marriage in 1973.  The appellant 
was present at the VARO in December 1985 when the veteran 
agreed to allow L.M.A. an apportionment.  The Board finds, 
therefore, that when the appellant married the veteran in 
June 1986 she knew that he had an existing, valid marriage to 
L.M.A., and that the appellant's marriage to the veteran is 
not deemed to be valid.

The Board has determined that the appellant has not met her 
burden of establishing that she was validly married to the 
veteran, and that she does not have the status of a 
"claimant" for VA benefit purposes.  Dedicatoria, 8 Vet. App. 
at 445.


ORDER

The appeal to establish entitlement to recognition as the 
veteran's surviving spouse for VA benefit purposes is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

